               Case 2:18-cr-00121-RAJ Document 18 Filed 11/15/18 Page 1 of 4




                               IN THE LINITED STATES DISTRICT COIIRT
                            FOR THE WESTERN DISTRICT OF WASHINGTON



LINITED STATES OF             AMEzuCA,              )
                                                    )
                               Plaintiff,           )
                                                    )
                       v.                           )         cR18-0121- RAJ
                                                    )
TRAVIS           PHILLIPS                           )
                                                    )
                             Defendant.             )



                                    DECLARATION OF PUBLICATION

               In accordance with 21 U.S.C. $ 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules

of Criminal Procedure, notice of the forfeiture was posted on an official government internet

site   (   lau.forfeillte.gav) for at least 30 consecutive days; beginning on October 13,2018

and ending on November 11, 2018. (See, Attachment 1).


           I   declare under penalty of perjury that the'foregoing is true and correct. Executed on

November 15,2018 at Tacoma, Washington.


                                                 /s/ Matthew H. Thomas
                                                Matthew H. Thomas
                                                Assistant U.S. Attorney
        Case 2:18-cr-00121-RAJ Document 18 Filed 11/15/18 Page 2 of 4


Attachment   1




                            UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
                 COURT CASE NUMBER: CRl8-0121; NOTICE OF FORFEITURE

       Notice is hereby given that on October 12,2018, in the case of U.S. v. TRAVIS
PHILLIPS, CourtCase NumberCRlS-0121,the United States DistrictCourtforthe
Western District of Washington entered an Order condemning and forfeiting the following
property to the United States of America:

       7.01144579 Bitcoin seized from Defendant Travis Phillips' Electrum Bitcoin wallet
       (17-tCE-002368);

       Five-seven, semi-automatic 5.7mm caliber handgun, bearing Serial No. 386313464
       (17-USP-002445);

       Winchester repeating 70 Bolt Action, .243 caliber rifle, bearing Serial No. G1 16707
       (17-USP-002a4il;

       Three Apple iPhones, including:
       - 1 Apple iPhone, lMEl 359303061242348
       - 1 Apple iPhone, lMEl 359230069096097
       - l Apple iPhone, lMEl 013967000080882
       (17-USP-002447),

       Electronic equipment, including:
       - Apple MacBook Pro, Serial No. C02TC3DUHF1P
       - Apple MacBook Air, Serial No. Cl MRQBQNH3QF
       - Seagate Backup Plus, Serial No. NA7E4NM5
       (17-USP-002448)

        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (October 13, 2018) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. $ 853(nX1). The ancillary petition must be
filed with the Clerk of the Court, 700 Stewart Street, Lobby Level, Seattle, WA 98101 , and
a copy served upon Assistant United States Attorney Matthew Thomas, 700 Stewart
Street, Suite 5220, Seattle, WA 98101-1271. The ancillary petition shall be signed by the
petitioner under penalty of perjury and shall set forth the nature and extent of the
petitioner's right, title or interest in the forfeited property, the time and circumstances of the
petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuantto 21
U.S.C. S 853(n).
        Case 2:18-cr-00121-RAJ Document 18 Filed 11/15/18 Page 3 of 4


        Following the Court's disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 1 1 :59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.qov/FilinqPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. lf you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Matthew Thomas, 700 Stewart Street, Suite 5220, Seattle, WA 98101-1271.
This website provides answers to frequently asked questions (FAQs) about filing a petition
for remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
          Case 2:18-cr-00121-RAJ Document 18 Filed 11/15/18 Page 4 of 4



                                  Advertisement Certif ication Report


The Notice of Publication was available on the www.forfeiture.qov web site for at least 18 hours per day
between October 13,20'18 and November 11 , 2018. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system's daily
check that verifies that the advertisement was available each day.

U.S. v. TRAVIS PHILLIPS

Court Case No:               CR18-0121
For Asset lD(s):             See Attached Advertisement Copy




         1                  10t13t2018                      24.0                         Verified
         2                  10t14t2014                      z4.u                         Verified
         3                  10115t201E                      24.O                         Verified
         4                  10t16t2o18                      24.U                         venfted
         5                  10t17t201E                      24.0                         verified
         6                  10t18t2018                      24.|J                        Verifled
         7                  10t19t2018                      24.t)                        Verified
         8                  10t20t2018                      2,4.u                        Verified
         I                  10t21t2018                      z+.u                         Verified
         10                 10t22t2018                      24.Q                         Verified
         11                 10123t2018                      24.O                         Verified
         12                 10t24t2018                      24.u                         Verified
         13                 10t25t2018                      24.u                         Verified
        14                  10t26t2014                      24.1)                        Verified
        't5                 10t27t201E                      24.O                         Verified
        16                  10t 8t2018                      24.0                         veritied
        17                  10t29t2018                      24.1)                        veritied
        1E                  10t30t2018                      24.|J                        verlfled
        19                  10t31t2018                      24.|J                        Verified
        20                  11tO1t2018                      24.t)                        Verified
        21                  11t02t2018                      24.v                         Verified
        22                  11to3t2018                      24.u                         Verified
        23                  11tO4t2018                      24.u                         Verified
        24                  11t05t2018                      24.u                         Verified
        25                   11t0612018                       24.v                         Verified
        26                   11tO/t2016                       24.U                         Verified
        27                   11tu8t2018                       24.U                         Verified
        28                   11t09t2018                       24.U                         veritied
         l9                  11t10t2014                       24.tJ                        Verlfled
        30                   11t11t2018                       24.1)                        Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
